    Case 1:20-cr-00161-MKV Document 65 Filed 05/24/21 Page 1 of 9




                  RICHARD B. LIND, ESQ.
                        Attorney at Law
    575 Lexington Avenue – 4th Floor New York, NY 10022
    Cellphone: (917) 747-9603 Email: rlind@lindlawyer.com


                                         May 24, 2021
By ECF

Hon. Mary Kay Vyskocil
United States District Judge
U.S. Courthouse
500 Pearl Street
New York, NY 10007

            Re:    United States v. Sarah Izhaki
                   20 Cr. 161 (MKV)

Dear Judge Vyskocil:

       This letter is submitted on behalf of Defendant Sarah Izhaki (“Sarah”
or “Ms. Izhaki”), who is scheduled to be sentenced by this Court on June 7,
2021. For the reasons stated herein, we submit that the Court should impose
a term of time served with forfeiture for the amount of $20,000 and a term
of three-years supervised release.

                               BACKGROUND

      A one-count superseding information S1 20 Cr. 857 (MKV) was filed
on September 16, 2020. It alleged that from February 2018 through
November 2019, Sarah conspired with others to adulterating and
misbranding a pharmaceutical drug in violation of 21 U.S.C. §§ 331 and
333(a)(2). On September 16, 2020, Sarah pled guilty to that charge and
accepted responsibility before this Court. PSR ¶¶ 1-4.

      In accordance with the written plea agreement between the parties,
the Base Offense Level was 16. Three levels were deducted because Sarah
accepted responsibility and pled guilty in a timely fashion. As a result,
Sarah’s Offense Level is 13, which, combined with Sarah’s Criminal

                                     1
    Case 1:20-cr-00161-MKV Document 65 Filed 05/24/21 Page 2 of 9




History Category of I, having no prior criminal record, results in a
Guidelines sentencing range of 12 to 18 months’ imprisonment. Id. ¶ 4.

                     STATEMENT OF THE FACTS

             A. Sarah’s Offense Conduct


                                       Professional horse racing is a lucrative
industry, and is therefore subject to an array of federal and state regulations
aimed at protecting participating horses and ensuring fair competition,
including proscription of performance-enhancing drugs (“PEDs”). PSR ¶¶
8-9.



        Sarah supplied a PED by the brand name of Epogen or “Epo,” which
boosted a racehorse’s red blood cell count in order to simulate endurance-
enhancing during a race. Sarah obtained the Epo they distributed from a
Mexican-based firm (“Firm-1”) which operated without a license to import
drugs into the United States. Sarah also offered, but never sold nor was
found to have, a “masking” substance designed to conceal the presence of
illicit drugs. PSR ¶¶ 8-13.

       On September 24, 2019, Sarah sold ten vials of the Firm-1 Drug to a
confidential source posing as a horse trainer (“CS-1”). Sarah explained to
CS-1 that she and others covertly transported into the United States. On
October 17, 2019, CS-1 called Sarah and arranged to purchase $5,000 worth
of the Firm-1 Drug. During that call, Sarah described another drug, which
she referred to as “the Devil” – a “masking agent.” Finally, on October 24,
2019, Sarah distributed 24 vials of the Firm-1 Drug to an undercover agent
(“UC-1”) posing as a horse owner. PSR ¶ 14.




                                       2
    Case 1:20-cr-00161-MKV Document 65 Filed 05/24/21 Page 3 of 9




             B. Sarah’s History, Physical Condition and Mental Health;
                Substance Abuse; Education and Employment

       Sarah was born Sarah Peregrina on December 31, 1974 in Mexico,
one of six children born to Teofilo Moises Peregrina (deceased), who died
of a heart attack, and Lorena Peregrina, born Cortez, age 67, who resides in
Monta Rey, Mexico, and was formerly a nurse. PSR ¶ 40.

       Sarah has seven siblings. Patricia Peregrina, age 60, lives in Texas;
Jose Peregrina, in his 50’s, lives in Brooklyn; Javier Peregrina, also in his
50’s, resides in Texas. Sarah has not spoken to her brothers in about thirty
years. Martha Vega resides in Houston, Texas and is a housewife. Daniel
Peregrina, 44 years old, also resides in Texas and is employed in the oil
industry. Sarah had a brother who died when he was eight. Id. ¶ 41.

       Sarah attended a “finishing school” as a child. She reported no drug
abuse or drug use in the home. When she was with her parents, Sarah
advised that they traveled to many foreign countries. Sarah married Joseph
Valdez in Mexico when she was fourteen years old, and he was twenty-
eight years old. This was an arranged marriage by her father in which he
wanted Sarah to marry someone of Jewish faith; but Sarah did not like it.
Sarah had a daughter when she was 16, Leah Tulino, age 26, an
aesthetician. Sarah informed Probation that she did not like the marriage,
and she divorced when she was sixteen. She does not have contact with Mr.
Valdez, nor does her daughter. Id. ¶ 43.

      Sarah immigrated to the United states with her parents, Joseph
Valdez and daughter when she was sixteen, principally to undergo cornea
transplant surgery. At that time, her family operated a cheese and meat
factory in Brooklyn called Peregrina Cheese Factory, which is now closed.
Sarah was naturalized in February 2013. Id. ¶ 44.

      Sarah married Michael Lebowitz when she was 21 years old in
Brooklyn. She met Mr. Lebowitz through a mutual friend. He was 44 and is
twenty-three years older than Sarah. The marriage produced one child (co-
defendant) Ashley Lebowitz, a teacher who resides in New Jersey.
Eventually Sarah and Mr. Lebowitz divorced, because, according to Sarah,


                                       3
    Case 1:20-cr-00161-MKV Document 65 Filed 05/24/21 Page 4 of 9




he had a “different sexual preference.” Sarah married Izhak Izhaki in 2012.
He operates a produce company. The two divorced in 2016. Id. ¶¶ 45-46.

       Sarah presently resides in Manalapan, New Jersey with a caretaker.
An interview with Sarah’s daughter, Leah Tulino, verified Sarah’s account.
Moreover, she expressed how her mother “is an amazing parent who had
made sacrifices and dedicated her life to her children.” She noted that Sarah
is kind, intelligent and hilarious. ¶¶ 47-48

       Sarah is medium height and weight. She has problems with her
eyesight and became legally blind at the age of 14. In 1995, at the age of 22
she underwent surgery on her right eye. Since her initial transplant surgery
she has undergone additional transplants in each eye for a total of eight
cornea transplant surgeries. The effects are temporary resulting in
additional surgeries. PSR ¶¶ 49-50.

       Sarah reported having several heart attacks but could not recall the
dates; she was treated at a small hospital in Brooklyn, New York. In May
2019, Sarah was involved in a major car accident; she reportedly stayed in
various hospitals for almost one year. As a result, she has had major
surgeries. Id. ¶¶ 51-52. Sarah was involved in another serious car accident
during the pending of this case. She has undergone additional extensive
surgeries.

      In May 2020, Sarah attempted suicide by making extra pain
medication because she was depressed and could no longer deal with the
chronic pain. She is better now. She can no longer take the therapy
sessions. PSR ¶¶ 53-55. Sarah no longer takes drugs. But reportedly she
took medical marijuana for depression but stopped while on probation. PSR
¶¶ 56-57.

       Sarah attended Colegio de Senoritas de Linda Vista in Chiapas,
Mexico from age 6 to 14. She reportedly graduated and received a diploma
from this Colegio. In addition to regular studies, she was groomed to be a
wife. She attended the University of Montemorelos in Nuevo Leon, Mexico,
at age 16, but could not complete due to her eyesight. Sarah is fluent in
English and Spanish and speaks six other languages. Id. ¶¶ 58-60.

     Sarah reported being employed for Fourth Floor modeling agency in
Manhattan from the ages of seventeen to thirty. She booked jobs modeling
                                      4
    Case 1:20-cr-00161-MKV Document 65 Filed 05/24/21 Page 5 of 9




clothing, earning $250 per hour. During the same time period Sarah
reported being supported by Mr. Lebowitz. From 2014 to 2019, Sarah
cleaned houses of women she knew from synagogue. PSR ¶¶ 62-63

      Sarah is presently unemployed due to her health issues. She receives
financial support from her ex-husband Michael Lebowitz in the amount of
$350 per week. The payments began when they divorced. Another ex-
husband pays her car insurance and utility bills. Id. ¶ 61.


          THIS COURT SHOULD IMPOSE A SENTENCE
             OF TIME SERVED FOLLOWED BY A
         THREE-YEAR TERM OF SUPERVISED RELEASE

       We submit that, for several reasons, Sarah should be sentenced to a
term of imprisonment of time served and forfeiture of $20,000. A Three-
year term of supervised release or home confinement can achieve the goals
of sentencing.

             A. Pepper and Its Progeny

       In Pepper v. United States, 562 U.S. 476 (2011), the Supreme Court
twice emphasized that a sentencing judge assumes “an overarching duty
under §3553(a) to ‘impose a sentence sufficient, but not greater than
necessary’ to comply with the sentencing purposes set forth in
§3553(a)(2).” Id. at 491. It is axiomatic that, post-Pepper, sentencing courts
retain their discretion to depart or vary from the Guidelines. Certain key
principles have emerged: robotic adherence to the Guidelines has been
replaced by nuanced, individualized assessment, guided by the factors set
out in Section 3553(a). The touchstone is reasonableness. As the Court also
observed, in sentencing, a court should “consider every convicted person as
an individual and every case as a unique study in the human failings that
sometime mitigate, sometimes magnify, the crime and punishment to
ensue.” Pepper at 487 (quoting Koon v. United States, 518 U.S. 81, 113
(1996)).
              B. Factors Warranting A Sentence of Time Served

      There are a number of factors that have led Sarah to where she is
today and warrant a non-incarceratory sentence. First, Sarah is extremely
remorseful about her decision to sell prescription drugs to be used for
                                      5
    Case 1:20-cr-00161-MKV Document 65 Filed 05/24/21 Page 6 of 9




purposes other than what they were intended for. Her words, actions and
conduct demonstrate acceptance of responsibility and understanding of
what she was doing and how it was wrong.

      Second, Ms. Izhaki grew up in a strict orthodox Jewish household. At
the age of six, she was sent away from her home to Colegio de Senoritas de
Linda Vista in Chiapas. Ms. Izhaki describes the school experience saying
she was sent there to be taught to be a wife. By the time she was fourteen
and near blind she was forced into a Sephardic marriage to a much older
man with whom she had no connection, attraction or trust. She felt she had
no choice and had this stranger’s child at the young age of fourteen.

       By the time she was sixteen, the situation was so unbearable that she
made the decision to ask for a divorce. The terrible consequences she had
feared if she did not acquiesce to the marriage in the first place came to
fruition. She was rejected by her family and her father stopped speaking to
her.


             went to a lawyer on her own who helped her get a divorce.

       Despite enduring these horrors, Ms. Izhaki was a loving and devoted
mother to her daughter. While most mothers wait nine months to see the
face of their child Ms. Izhaki waited years. She was fourteen when she
started to go blind. Diagnosed with keratoconus, a progressive disease that
distorts the shape of the cornea. Once Ms. Izhaki, who dressed her infant in
bright colors so she could recognize her accidently left a park with the
wrong baby. Another time, while leaving the hospital she was hit by a car
while crossing the street. She pushed the stroller with her baby in it out of
the way, literally putting her child’s safety before her own and was badly
injured. In 1995, through the Eye-Bank for sight Restoration she received
the tissue and cornea transplant for free. Dr. Sandra Belmont performed the
surgery and it was a success. (Exhibit A) Unfortunately, Ms. Izhaki has had
to undergo numerous surgeries since and currently is legally blind.

       Not only is Ms. Izhaki legally blind, she suffers from extreme pain as
a result of having been hit by a car and having been in multiple serious car

1




                                      6
      Case 1:20-cr-00161-MKV Document 65 Filed 05/24/21 Page 7 of 9




crashes. 2 Ms. Izhaki was in two very bad car accidents, one on May 23,
2019 and another on December 25, 2020. She has had extensive surgery and
medical treatment.3 (Exhibit B) She takes numerous medications, some of
which would not be available to her in prison. She goes for regular therapies
to treat her conditions which would also not be available to her in prison.
Additionally, Ms. Izhaki experienced a serious concussion. She suffers from
memory loss and is often disoriented, depressed and anxious. Ms. Izhaki
requires assistance to stand and sit.

       Currently, Ms. Izhaki is recovering from a neck surgery and once
healed from that anticipates another back surgery. In short, Ms. Izhaki is
frail and being in prison will be much more difficult for her even if the BOP
can provide proper medical treatment, which is doubtful. This can make
someone a target and particularly susceptible to vulnerability and abuse.
Indeed, simply having a cellmate that refuses to sleep on the top bunk can
lead to major problems for someone that cannot physically climb that high.
“Extreme vulnerability of a criminal defendant is a proper ground for
[downward] departure”. United States v. Lara, 905 F. 2d 599, 603 (2d Cir.
1990); Accord United States v. Gonzales 946 F. 2d 525, 526 (2d Cir. 1991)

        Third,




       Fourth, Ms. Izhaki has never been in trouble with the law before.
There is every reason for optimism that this experience is more than enough
to deter her from ever running afoul of the law again. She is incredibly

2
  Ms. Izhaki has been diagnosed with Aphasia, Hemiparesis, Lumbalgia, Spondylosis, Cervicalgia,
Thoracic Spine Pain, Lumbar radiculopathy, Cervical radiculopathy, Lumbar disc herniation, Cervical disc
displacement, Cervical facet syndrome and Lumbar facet joint syndrome.
3
  Defense counsel have voluminous medical records that are available for the Courts inspection upon
request.

                                                   7
    Case 1:20-cr-00161-MKV Document 65 Filed 05/24/21 Page 8 of 9




embarrassed. She has suffered severe anxiety and fear at the prospect of any
time in prison. She is going to have to pay back a forfeiture amount of
$20,000 while her ability to work is severely impaired.

       Yet, Ms. Izhaki does have a support network and as part of her
reckoning and ownership of her bad decisions she came clean to many of
her friends and family. They stand by her and are all willing to support her
and help her continue to seek the help she needs. They speak of all the good
she has done and her positive attributes as a mother and member of her
Synagogue and society. (Exhibit D)

       Finally, as our Circuit observed in United States v. Dorvee, 604 F.3d
84, 93 (2d Cir. 2010): “Under § 3553(a)’s ‘parsimony clause,’ it is the
sentencing court’s duty to ‘impose a sentence sufficient, but not greater than
necessary to comply with the specific purposes set forth’ at 18 U.S.C.
§3553(a)(2)”(quoting United States v. Samas, 561 F.3d 108, 110 (2d Cir
2009)). In the present circumstances, we submit the Court should impose a
term of time served with forfeiture of $20,000 and three-years of supervised
release.

                              CONCLUSION

        For the foregoing reasons, we submit that the Court should impose a
jail term of time served with forfeiture of $20,000 and three-years of
supervised release.

                                             Respectfully submitted,


                                                   /s/
                                             Richard B. Lind
                                             Jacob B. Mitchell

cc: AUSAs (by ECF)
    U.S. Probation Officer (by email)




                                        8
Case 1:20-cr-00161-MKV Document 65 Filed 05/24/21 Page 9 of 9




                              9
